Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Tried by special court-martial convened at Wichita Municipal Airport, Wichita, Kansas, the accused was found guilty of an offense in violation of Article 91, Uniform Code of Military Justice, 50 USC § 685, and of being drunk and disorderly in quarters in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. Evidence of four previous convictions was admitted, and after due deliberation the court imposed a sentence which included a bad-conduct discharge and confinement at hard labor for six months, the maximum penalty which can be imposed by a special court. The findings and sentence were approved by the convening authority. Thereafter, they were approved by the general court-martial authority and, with minor modification, by a board of review. We granted review to determine the legal propriety of trial counsel’s subsequent action in connection with the post-trial review for the convening authority.
Allied papers in the record show that, after trial, the accused was interviewed *659by an officer designated as the Acting Assistant Staff Judge Advocate in what was termed a “Post Trial Clemency Interview.” This officer submitted a detailed report covering accused’s military and civilian background, his apparent personality traits, and the impressions that the accused made upon the interviewer. The report concluded with a recommendation that the bad-conduct discharge be suspended and that the accused be sent to the Retraining Center, Amarillo, Texas, for rehabilitation training. The Staff Judge Advocate, howevei*, did not concur in the recommendation of the Acting Assistant. On the contrary, he prepared for the convening authority, a brief report of his own, in which he emphasized the accused’s four previous convictions. He characterized the accused as a “worthless individual” and a “liability to the Air Force.” This report concluded with a statement that the “manifest discrepancies in the character of the accused make a recommendation that the sentence as adjudged be approved and duly executed mandatory.” The Staff Judge Advocate was the samé person who had acted as trial counsel in. the case.
Under the Uniform Code no person may serve in the same case in the dual role of trial counsel and  Staff Judge Advocate to the reviewing authority. Such conduct is proscribed in mandatory terms by Article 6(c), Uniform Code of Military Justice, 50 USC § 556. That Article reads as follows:
“ART. 6. Judge advocates and legal officers.
(e) No person who has acted as member, law officer, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in any case shall subsequently act as a staff judge advocate or legal officer to any reviewing authority upon the same ease.”
Consequently, there is patent error in the twofold performance in this case. Thus, the issue is limited to a consideration of the effect of the error.
Error may require reversal of a conviction on the basis of either general United States v. Keith, 1 ' USCMA 493, 4 CMR 85; United States v. Lee, 1 USCMA 212, 2 CMR 118. Government counsel have urged that the error here be evaluated from the standpoint of specific prejudice. Conversely, appellate defense counsel have argued with equal vigor for the application of the doctrine of general prejudice. In view of the purpose and the language of Article 6(c), supra, we conclude that the error is one which evokes the principles of general prejudice. or specific prejudice.  
The obvious purpose of the lawmakers in prohibiting trial counsel from subsequently acting as the Staff Judge Advocate on the review of the same case was to assure the accused a thoroughly fair and impartial review. Hearings, Subcommittee of the House Committee on Armed Services on HR 2498, 81st Congress, 1st Session, pages 898, 901. Although considered in a somewhat different connection, we pointed up the importance of the right to an impartial review in United States v. Gordon, 1 USCMA 255, 2 CMR 161. There we said (page 262):
“Again, the right to an impartial review is an important right which must be recognized in the military judicial system and an accused is entitled to have the record reviewed and the limits of his sentence fixed by one who is free from any connection with the controversy.”
We also noted in that case that human behavior is such, that when a person, interested in the outcome of  a trial, is called upon to pass on the results of that trial, his decision is necessarily different from that of a person who had no interest in the matter. United States v. Gordon, supra, page 262. Applying these principles to the present situation, the danger of a partial and biased review is so strong that prejudice must be presumed.
Although there is no question about the sufficiency of the evi- dence to support the findings of guilty, prejudice affecting the sentence is just as subject *660to condemnation as prejudice which influences the findings.. United States v. Keith, supra; United States v. Gordon, supra. The initial review in its sentence phase has been compared to the probation report in civilian practice, in that it includes detailed information on the civilian and military background of the accused and his potential for rehabilitation. See Feld, The Court-Martial Sentence, Fair or Foul?, 39 Va L Rev 319, 327 (April 1953). Selection and arrangement of the background material undoubtedly play an important part in suggesting the ultimate conclusion. We would have to close our eyes to reality and reason to conclude that a reviewer, who had previously acted as trial counsel, would not be at least unconsciously influenced in some factors by reason of his previous connection with the case.
However honest his intentions, an inherent conflict arises between a reviewer’s duty to dispassionately advise the convening authority on the appropriateness of the sentence, and the prosecutor’s innate desire to press for a substantial sentence as an accolade for his efforts in securing the conviction. The influence of the earlier performance as trial counsel must necessarily color the conduct of the actor in his immediately succeeding role of advisor to the reviewing authority. The complex of facts elicited in the post-trial interview is sifted through the mind of the reviewer. An open, objective, and unbiased mind would more accurately evaluate the accused’s personality and background, than would one which had had adversary dealings with the accused just a short time before. No hint of such influence might be discernible in the bare pages of the record, but colorings of partiality would unquestionably affect the review.
The accused’s best chance for sentence reduction, within the courts-martial processes, comes in the initial review. It is only at that level of the appellate procedure, that he can project his traits of character and his attitudes in a personal interview. Consequently, it is of the utmost importance to him that the review, upon which the convening authority will base his action on the sentence, be free of any possible suggestion of personal partiality or bias on the part of the reviewer. A review, prepared by the individual who acted as trial counsel, cannot reasonably be said to be fair and impartial.
Although we base our decision upon the doctrine of general prejudice, the circumstances of this case  also support a finding of specific prejudice. The Acting Assistant Staff Judge Advocate, who had had no active connection with the case previously, prepared a full, complete, and commendable report on the accused’s personality and background. He included in the report the comments of the Prison Chaplain, the Police and Prison Officer, and the First Sergeant of accused’s organization. Some of these comments were favorable to accused; others were not. But, after evaluating all of the factors, the Acting Assistant concluded that “a period of retraining would be beneficial to the accused and could result in his becoming eligible and desirous of continuing a career in the Air Force.” Accordingly, he recommended that the punitive discharge be suspended and that accused be sent to the Retraining Center in Amarillo, Texas. The Staff Judge Advocate, who had acted as trial counsel in the case, rejected the recommendation. He argued that approval and execution of the discharge was actually mandatory. It is significant that in. his own report, the former trial counsel emphasized the four previous convictions of the accused, which in his opinion made it apparent that the accused was “nothing but a liability to the Air Force” and a “worthless individual.” Such emphasis on previous convictions is indicative of a prosecution complex.
Undoubtedly the Staff Judge Advocate was entirely honest in his opinion as to the worthlessness of the accused. And, it may be true that the accused is undeserving of any further consideration. But, he is entitled to have the appropriateness of his sentence determined in an atmosphere free from any prior adversary attitude toward him. Manifestly, more than “a fair risk of material prejudice” to the accused resulted from the combination of functions in this *661case. United States v. Bound, 1 USCMA 224, 2 CMR 130. Having received a favorable recommendation from the immediate post-trial interviewer, it would not be unreasonable to expect that a Staff Judge Advocate who had no personal interest in the trial proceedings would concur in that recommendation and submit it to the convening authority for consideration. The personal interest of the Staff Judge Advocate in this case, arising out of his previous functioning as trial counsel, might well have influenced his decision to reject the recommendation. The conclusion that the error prejudiced a substantial right of the accused is inescapable.
The decision of the board of review is reversed. A rehearing is ordered.